Citation Nr: 1130930	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

These claims were last before the Board in January 2010 at which time they were remanded to the Appeals Managements Center (AMC) for further development.  That development has been completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In January 2010, the Board also remanded claims for service connection of degenerative disc disease (DDD) with facet arthropathy of the lumbar spine, to include as secondary to service-connected degenerative arthritis of the left hip with possible avascular necrosis and entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the left hip with possible avascular necrosis.  A May 2011 memorandum associated with the claims file reveals that the AMC apparently forwarded these issues to the RO to conduct the development ordered in the Board's remand.  It appears that the RO has not readjudicated these claims as it continues to develop these claims.  Accordingly, these claims are not before the Board at this time, but may once again return to the Board should the claims not be granted to the Veteran's satisfaction.  


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran has bilateral hearing loss that is causally related to service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus that is causally related to service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for bilateral hearing loss is established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Resolving doubt in favor of the Veteran, service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for bilateral hearing loss if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d).

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Facts

The Veteran claims that he incurred bilateral hearing loss and tinnitus in service, particularly due to exposure to noise from small and large arms fire, as well as aircraft engine noise.  A review of the record shows that he served in Vietnam and was awarded the Combat Infantry Badge.  See DD Form 214.  It is therefore conceded that he was exposed to such noise.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

A review of the Veteran's service treatment records discloses no complaints or diagnosis of hearing loss.  Upon pre-induction examination in October 1970, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
15
LEFT
Zero
Zero
15
N/A
15

Upon separation examination in August 1971, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
Zero
Zero
Zero
N/A
Zero
LEFT
Zero
Zero
Zero
N/A
Zero

Also, upon whispered and spoken voice testing his hearing was 15/15.  15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  At this time the Veteran denied having had hearing loss or any ear trouble.  

Also contained within the claims file is a charted and undated audiogram.  In contrast to the separation audiograms, it suggests a potentially significant threshold shift in the frequencies of 2000 and 4000 Hz in the right ear, and 4000 Hz in the left ear.

The earliest documented clinical evidence of bilateral hearing loss appearing in the claims file is dated in August 1993.  An audiologic evaluation from the Middlefort Clinic dated at this time shows bilateral hearing loss to an extent qualifying as a disability for VA purposes.  38 C.F.R. § 3.385.  

In February 2006 the Veteran was afforded a VA examination in furtherance of substantiating his claims.  The examination report notes that the claims file was reviewed by the VA examiner that conducted the examination, and documents that the Veteran served as a Light Weapons Infantryman in Vietnam, with exposure to noise from small and large arms fire, as well as land mines.  It also documents that the Veteran reported occupational noise exposure as a maintenance worker with the use of hearing protection devices and recreational noise exposure from gunfire while hunting without the use of hearing protection.  At this time, the Veteran reported a history of tinnitus that began in the 1970s.  Audiometrics showed hearing loss to a degree considered a disability for VA purposes.  Id. 

The examiner assessed bilateral hearing loss and tinnitus and related that the most likely cause of both was noise exposure.  Yet, the examiner felt that these conditions were less likely than not attributable to service.  In this regard, the examiner explained that the Veteran's service treatment records showed that he had normal hearing sensitivity bilaterally from 500 Hz through 4000 Hz at both entrance and separation and that no change in hearing was identified.  With respect to tinnitus, the examiner reasoned that it was not attributable to service because the Veteran related an onset thereof in the late 1970s, greater than 5 years following his discharge.  

In furtherance of substantiating his claim, the Veteran submitted an audiogram and etiology opinion from an otolaryngologist dated in December 2006.  The audiogram shows hearing loss severe enough to be considered a disability for VA purposes.  Id.  It also notes that the Veteran presented complaining of decreased hearing and tinnitus, which he "became aware of" in the late 1970s.  At this time, the Veteran relate that during his service he was "exposed to Howitzers and various nose" and felt like his ear drums were "blown out."  The doctor that examined the Veteran opined that it was their impression that the Veteran had bilateral high frequency severe neurosensory hearing loss consistent with noise exposure.  

In February 2007 the Veteran provided a statement in which he outlined his reasons for disagreeing with the denials of his claims.  He expressed that he felt that his separation audiogram was inadequate because there were zeroes in all the areas tested, in contrast to the entrance audiogram that showed some sensory deficit.  He also related that he thought the service audiometrics were unreliable as testing was not done at the 3000 Hz and 6000 Hz levels and that he had been informed by his audiologist that the higher frequencies normally suffer losses due to trauma.  With respect to tinnitus, he related that the examiner misunderstood his history thereof.  He explained that he had had ringing in his ears in and since service, but that he did not seek treatment thereof until later in the 1970s when it became worse.  

In resolving any doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  The Board acknowledges that the February 2006 VA opinion is unfavorable; however, it does not addres a charted audiogram conducted prior to separation that indicated a threshold shift in relation to the entrance audiogram.  The Board also acknowledges that the opinion of the private otolaryngologist relates the Veteran's hearing loss to noise exposure without specifically clarifying that the examiner is referring to in-service noise exposure.  However, given the in-service noise exposure described earlier in the opinion, the Board finds that it is clear that the examiner's intent is to link the Veteran's disability to the noise exposure that occurred in service.  Giving these conflicting opinions, and taking into account the Veteran's own lay report of having noticed hearing problems in and since service, the Board concludes that the evidence is at least in equipoise.  Consequently, the Board has resolved doubt in favor of the Veteran, and service connection for bilateral hearing loss is granted.  

Likewise, the Board also finds that tinnitus is attributable to service.  The February 2006 negative VA opinion is wholly based on the Veteran's apparent report of an onset of tinnitus in the late 1970s.  Yet, the Veteran has explained that he had ringing in his ears in and since service and that this phenomenon did not become severe enough for him to consider it bothersome until sometime in the late 1970s.  Certainly, tinnitus is capable of lay observation.  Id.  Moreover, the private doctor relate tinnitus to the same etiology as bilateral hearing loss, i.e. acoustic trauma, which the Veteran was noted to have experienced in service.  Thus, the evidence is evenly balanced, both for and against the claim, and service connection for tinnitus is granted.  



ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to service connection for tinnitus granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


